Citation Nr: 9928027	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-46 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for duodenal ulcer 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1956.  He was a member of the New Jersey Army 
National Guard (NJARNG) from November 1959 to May 1968 and 
from January 1974 to January 1976.

By rating action of February 1988, the RO denied service 
connection for duodenal ulcer disease. The veteran did not 
perfect a timely appeal from a Statement of the Case and the 
February 1988 rating decision became final.  The issue was 
again addressed by the RO in June 1989 on the basis of VA 
outpatient treatment records and the prior decision was 
affirmed.  The veteran was notified of the decision by letter 
dated June 20, 1989, but did not file a timely notice of 
disagreement, and this decision likewise became final.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating action in 
which the RO found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
duodenal ulcer disease.  The veteran appealed and was 
afforded a hearing before the undersigned member of the Board 
in Washington, D.C., in May 1997.  The case was remanded by 
the Board in June 1997 and again in February 1998 for 
evidentiary development.  The case was remanded by the Board 
a third time in December 1998 for RO consideration of 
reopening the claim under the correct new and material 
evidence standards, as contained within 38 C.F.R. § 3.156(a) 
(1999) and as re-interpreted within Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).


FINDING OF FACT

Evidence received since the last final decision by the RO in 
June 1989 is not so significant, either by itself or together 
with all the evidence of record, that it must be considered 
to fairly decide the merits of the veteran's claim for 
service connection for duodenal ulcer disease.




CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's last final decision denying service connection for 
duodenal ulcer disease; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the most recent final decision denying 
service connection for duodenal ulcer disease was the RO 
decision in June 1989.  That RO decision was not timely 
appealed.  

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
If the Board determines that the appellant has produced new 
and material evidence, the claim is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).   

In Elkins v. West, 12 Vet. App. 209 (1999), the court held 
that the 2-step process set out in Manio, supra, for 
reopening a final decision based on new and material 
evidence, became a 3-step process under Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  First, it must be determined 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened (and as distinguished 
from the original claim) is well-grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well-grounded, 
the VA may then proceed to evaluate the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been fulfilled.  

In this case, only the first step need be considered, as the 
Board herein determines that new and material evidence has 
not been presented sufficient to reopen the claim.  

At the time of the last final denial by the RO in June 1989, 
the claims file contained records of the veteran's treatment 
for a duodenal ulcer beginning in 1966, with corrective 
surgery in 1967.  The claims file then also contained the 
veteran's records, including medical records, from his period 
of active duty from February 1953 to February 1956.  The file 
also contained records informing of the veteran's New Jersey 
Army National Guard (NJARNG) membership from November 1959 to 
May 1968 and from January 1974 to January 1976.  The file 
also contained statements by the veteran to the effect that 
he had been in the active duty military on a full-time basis 
from November 1959 to May 1968, his service in the New Jersey 
Army National Guard during that time notwithstanding.  The 
claims file in June 1989 did not contain any records 
indicating that the veteran incurred his duodenal ulcer 
either during his period of active service, or within the one 
year presumptive period thereafter, or during a period of 
active duty for training (ACDUTRA) with the New Jersey Army 
National Guard during the period from November 1959 to May 
1968.  It also contained no evidence of aggravation of that 
condition during a period of ACDUTRA from November 1959 to 
May 1968 or from January 1974 to January 1976.

Governing statutes provide that service connection relating 
to inactive duty training (INACDUTRA) is appropriate only for 
an injury incurred in or aggravated during such training, not 
for disease incurrence during such inactive duty training. 
38 U.S.C.A. §§ 101(24), 106 (West 1991); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  In contrast, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service or while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 1991).  As a duodenal ulcer is a disease, not an 
injury, service connection may be established on the basis of 
its incurrence or aggravation during a period of service or 
ACDUTRA, but not during a period of INACDUTRA.

Evidence added to the claims file subsequent to the June 1989 
RO denial included statements and testimony by the veteran, 
duplicates of previously submitted medical records, 
duplicates of previously submitted service medical records 
including National Guard medical examination records, and a 
listing of the veteran's periods of ACDUTRA with the New 
Jersey Army National Guard, all of which are dated in the 
1960s.  

The newly submitted evidence does not contain any medical 
evidence showing incurrence of the veteran's duodenal ulcer 
during any period of active service or any period of ACDUTRA.  

The veteran testified at a May 1997 Board hearing in 
Washington, D.C., that he had performed active duty for 
training (ACDUTRA) with the New Jersey Army National Guard 
during the period from November 1959 to May 1968.  He further 
testified that during that period of ACDUTRA he had been 
employed full time with the New Jersey Army National Guard, 
wore a uniform, took orders like any other military person, 
and performed duties on a full-time basis at a missile site 
in New Jersey.  He testified that the stress associated with 
that work resulted in his duodenal ulcer, which developed 
during that period from November 1959 to May 1968.  However, 
the veteran's service records inform that the veteran's 
single period of active duty service (in contrast to his two-
week periods of ACDUTRA during his National Guard service) 
was from February 1953 and February 1956.  The veteran's 
statements and testimony to the contrary notwithstanding, the 
veteran did not have full-time active service, but rather 
only brief periods of ACDUTRA during his National Guard 
membership from November 1959 to May 1968 and from January 
1974 to January 1976.  

Subsequent to the June 1989 RO denial of service connection 
for duodenal ulcer disease, the veteran has presented no 
evidence supportive of his claim of entitlement to service 
connection for duodenal ulcer disease, which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  His 
statements and testimony are substantively merely repetitions 
of previous allegations and hence are not new.  Newly 
submitted relevant medical evidence consists only of 
duplicates of previously submitted records.  The obtained 
documentation of the veteran's periods of ACDUTRA does not 
support his claim and hence is not, by itself or with other 
evidence presented, so significant as to warrant reopening 
the claim.  

Accordingly, in the absence of new and material evidence to 
support the veteran's claim for service connection for 
duodenal ulcer disease sufficient to reopen that claim, the 
claim cannot be reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for duodenal 
ulcer disease is not reopened.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

